Citation Nr: 0500812	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-03 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for intervertebral disc syndrome (IVDS) of the thoracolumbar 
spine.

2.  Entitlement to an initial (compensable) rating for 
anemia.

3.  Entitlement to service connection for arthritis of the 
right hip.

4.  Entitlement to service connection for arthritis of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to October 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In pertinent part, a January 2002 RO 
decision denied claims of entitlement to service connection 
for arthritis of the right hip and right shoulder.  In a May 
2003 rating decision, the RO granted service connection for 
low back strain, and assigned an initial 10 percent 
evaluation.  An RO rating decision dated February 2004 
granted service connection for anemia, and assigned an 
initial non-compensable evaluation.  In July 2004, the 
veteran appeared and testified at the RO before Jeffrey 
Schueler, who is the Acting Veterans Law Judge designated by 
the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. 
§§ 7101(c), 7102 (West 2002).  The Board has rephrased the 
claim involving the lumbar spine disability to better reflect 
the claim on appeal.

The Board notes that the veteran's claims folder was not 
available to the undersigned prior to her testimony in July 
2004.  The veteran and her representative consented to having 
the hearing conducted under these circumstances.  At that 
hearing, she submitted a written document withdrawing from 
appeal a claim for an increased rating for right hand 
dystrophy, and claims of entitlement to service connection 
for migraines and left shin condition.  The Board proceeds 
accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and her representative if further action is required on their 
part.


REMAND

The veteran claims entitlement to an initial rating in excess 
of 10 percent for her service connected low back strain.  A 
magnetic resonance imaging (MRI) scan in August 2003 
demonstrated dessication and bulging of the L5-S1 disc.  
Review of the record indicates that the RO has not 
adjudicated the claim with consideration to recent revisions 
to the criteria for evaluating IVDS as well as diseases and 
injuries of the Spine.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  The RO 
must notify the veteran to the changes in the schedular 
criteria, and apply the "new" criteria as of the effective 
date of enactment.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board requires 
current VA orthopedic and neurologic examinations, based upon 
review of the claims folder, in order to determine the nature 
and severity of the chronic and neurologic manifestations of 
the veteran's IVDS of the thoracolumbar spine.

The veteran testified that her anemia disability is 
manifested by frequent cycling of hemoglobin levels 
accompanied by headaches, fatigue and lightheadedness.  She 
indicated that treatment records from private physicians were 
available to substantiate her claims.  The RO must obtain 
this recently identified evidence prior to further 
adjudication.  38 C.F.R. § 3.159(c)(3) (2004).  The Board 
also finds that the examination reports of record are 
inadequate for rating purposes as there has been no 
assessment as to whether the veteran manifests symptoms of 
weakness, easy fatigability and/or headaches as a result of 
her anemia.  See 38 C.F.R. § 4.117, Diagnostic Code 7700 
(2004).

Finally, the veteran contends that she has current 
disabilities of her right hip and right shoulder that had 
their onset in service.  In this respect, she refers to in-
service bone scan results, taken in September 2000, 
demonstrating increased uptake of the right hip and right 
shoulder that was "suggestive of arthritis."  The Board is 
of the opinion that VA examination and medical opinion is 
necessary in order to determine whether the veteran currently 
manifests disability of the right hip and/or right shoulder 
that was first manifested in service.  38 U.S.C.A. § 5103A(d) 
(West 2002).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should send the veteran a notice 
complying with the provisions of 38 U.S.C.A. 
§ 5103 that advises her of the following: A) 
the types of evidence and information 
necessary to substantiate her claims for 
higher initial ratings for IVDS and anemia; B) 
the revised criteria for evaluating IVDS and 
diseases and injuries of the spine, to include 
the criteria for establishing an 
incapacitating episode of IVDS; and C) to 
submit any evidence and/or information in her 
possession which she believes to be relevant 
to her claims on appeal.

2.  The RO should request the veteran's 
authorization to obtain all relevant private 
medical records of her treatment for 
thoracolumbar spine disability, anemia, and 
arthritis of the right hip and right shoulder.

3.  The RO should obtain the veteran's 
complete VA clinic records since October 2003.

4.  The RO should schedule the veteran for 
orthopedic examination to determine the 
current nature and severity of her 
thoracolumbar spine disability.  The examiner 
should be requested to perform any and all 
tests necessary and the results should be 
included in the examination report.  The 
orthopedic examiner should be requested to 
report all orthopedic manifestations of the 
veteran's service connected thoracolumbar 
spine disability, and be specifically 
requested to provide range of motion findings 
for the thoracolumbar spine segments in terms 
of forward flexion, extension, left and right 
lateral flexion and left and right lateral 
rotation.  The examiner must provide opinion 
as to the extent, if any, of functional loss 
of use of the thoracolumbar spine due to pain, 
incoordination, weakness, pain on flare-ups 
and fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  
Furthermore, the examiner should comment as to 
whether the thoracolumbar spinal segment 
manifests muscle spasm or guarding severe 
enough to result in an abnormal gait; or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  If 
ankylosis is present, the examiner should 
specify whether the ankylosis results in one 
or more of the following: breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin 
on the abdomen; dyspnea; atlantoaxial or 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Send 
the claims folder to the examiner for review.  

5.  The RO should also schedule the veteran 
for neurologic examination to determine the 
current nature and severity of the chronic 
neurologic manifestations of her thoracolumbar 
spine disability, if any.  The examiner should 
be requested to perform any and all tests 
necessary and the results should be included 
in the examination report.  The neurologist 
should be requested to report all chronic 
neurologic manifestations of the veteran's 
service connected thoracolumbar spine 
disability, to include specifying any and all 
neurologic symptoms (e.g., sciatica, neuritis, 
neuralgia, sensory loss, sphincter and bladder 
dysfunction, etc.) with reference to the 
nerve(s) affected (e.g., sciatic nerve).  Send 
the claims folder to the examiner for review.

6.  The RO should schedule the veteran for 
hemic examination in order to determine the 
current nature and severity of her anemia.  
The claims folder and a copy of this REMAND 
should be provided to the examiner prior to 
examination.  The examiner should be requested 
to perform any and all tests necessary and the 
results should be included in the examination 
report.  The examiner should provide a 
measurement of her hemoglobin level, and 
provide opinion as to whether it is at least 
as likely as not that she manifests symptoms 
of weakness, easy fatigability, headaches, 
lightheadedness and/or shortness of breath as 
a result of her anemia.

7.  Finally, the RO should schedule the 
veteran for appropriate examination for the 
purpose of determining the nature and etiology 
of any currently manifested disability of the 
right hip and/or shoulder.  The examiner 
should be requested to perform any and all 
tests necessary and the results should be 
included in the examination report.  The 
examiner should review the contents of the 
claims file and obtain relevant history from 
the veteran.  Following the examination, the 
examiner should express opinions on the 
following questions: (1) What is the 
diagnosis, or diagnoses, if any, of any 
current disability of the right hip and/or 
right shoulder and (2) Is it at least as 
likely as not that any currently manifested 
disability of the right hip and/or right 
shoulder first manifested during active 
service or, alternatively, is related to 
event(s) during active service?  The claims 
folder and a copy of this remand must be made 
available to the examiner prior to the 
examination for review.

8.  Thereafter, the RO should readjudicate the 
claims on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFFREY SCHEULER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


